Citation Nr: 1131154	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's brother


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1976.  He died in January 2001.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision of the RO that, in pertinent part, denied entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  The appellant timely appealed.

In November 2007, the appellant and her brother-in-law testified during a hearing before the undersigned at the RO.  In October 2009, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran died in January 2001; an "amended" Certificate of Death in April 2001 indicates that the Veteran's immediate cause of death was complications of Creutzfeldt-Jakob disease. 

2.  A clear preponderance of the evidence is against a finding that the Veteran had additional disability or death that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

As discussed below, the appellant asserts that the claimed condition that caused the Veteran's death may be related to VA surgical procedures.  VA has obtained a medical opinion on this matter and it has been associated with the claims file.

Through January 2004 and April 2005 letters, the RO notified the appellant of elements for a DIC claim under § 1151, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish an effective date for the claimed disability on appeal.  The Board finds no prejudice to the appellant in proceeding with a final decision on the claim for DIC benefits under § 1151.  The appellant had previously received all required notice regarding § 1151 claims.  A claim denied obviously does not entail the setting of an effective date.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, his last (terminal) treatment records, an amended certificate of death, and medical opinions.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show additional disability or death as a result of VA medical or surgical treatment would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Under current provisions of 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A qualifying disability or death is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability or death is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of disability or death is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

An "amended" death certificate, dated in April 2001, shows that the immediate cause of the Veteran's death was complications of Creutzfeldt-Jakob disease.  No other significant conditions were listed as contributing to death, or to the underlying cause of death.

Records show that the Veteran underwent an operation on his right shoulder for pain in April 2000, related to a chronic injury.  Shortly thereafter, he began having problems with headaches and ringing in his ears.  Approximately three-to-four weeks after the surgery, the Veteran presented to Urgent Care with a question of possibility of stroke.  At that time he was unable to control his arm; a computed tomography scan was negative.  The Veteran was followed on an outpatient basis with problems of unusual movements.  About one month later, findings included choreoathetoid movements of all extremities and difficulty speaking.  The Veteran's comprehension and ability to obey commands at that time were intact, and he had full visual fields.  The Veteran was hospitalized at a private facility in July 2000, and given a tentative diagnosis of Creutzfeldt-Jakob disease.  He underwent further deterioration in mental status function and physical status function, and was later hospitalized at a VA facility.  The Veteran died in January 2001.  A brain-only autopsy revealed a microscopic diagnosis of Creutzfeldt-Jakob disease.

The appellant contends that the Veteran incurred additional disability or death as a result of negligence in VA's medical or surgical treatment, because the Veteran had never recovered from the shoulder surgery and had developed an infection and lost blood.  His medical condition deteriorated ever since the surgery, and resulted in the Veteran's death.

In May 2001, a VA physician reviewed all available records regarding the appellant's claim, and spoke with the neuropathologist who had prepared the pathology report.  The pathology of the Veteran's disease was characteristic of one of the unusual variants of Creutzfeldt-Jakob disorder, and there were no known cases in which Creutzfeldt-Jakob disease had been transmitted by blood transfusion.  The VA physician found no evidence to connect the presence of Creutzfeldt-Jakob disease with the Veteran's shoulder surgery in April 2000.  The physician reasoned that the only cases where surgical instruments have transmitted Creutzfeldt-Jakob disease have been where the instruments were actually used to operate on the brain or the eye; and that there were no documented cases of transmission by blood transfusion.  The physician also reasoned that the onset of the Veteran's symptoms were much too soon after the shoulder operation for there to be a likely connection, because Creutzfeldt-Jakob disease is a more slowly developing disorder.

In essence, the VA physician found that there was no showing of additional disability or death related to negligence or carelessness, or lack of proper skills or judgment or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical or surgical treatment.  A clear preponderance of the evidence weighs against a finding of any additional disability or death related to improper care or an unforeseen event related to VA medical or surgical treatment.

Moreover, a VA staff neurologist in June 2009 specifically ruled out the possibility that any of the Veteran's eye surgeries led to the Creutzfeldt-Jakob disease and 

ultimately his death.  The May 2001 VA physician also found no significant body of medical evidence that Creutzfeldt-Jakob disease was linked to the Veteran's shoulder surgery.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Board does not find that the etiology of Creutzfeldt-Jakob disease is something that is readily apparent to a lay person.  While the appellant is competent to state that the Veteran deteriorated following his VA shoulder surgery, she is not competent to conclude that this represented the onset of disease or that additional disability occurred as a result of VA treatment.  The appellant's contentions in this matter are significantly less probative than the opinion by the physician, who cited to medical authority for the opinion, reviewed the facts and provided a rationale for conclusions reached.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In November 2007, the appellant contended that the Veteran's death from Creutzfeldt-Jakob disease resulted from his multiple eye surgeries for a service-connected disorder.  While this matter was not specifically addressed by the RO, the Board has considered whether DIC may be awarded for the cause of the Veteran's death.  
   
DIC is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2010).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  

The Board notes that service connection has been established for conjunctivitis and for pterygium of the left eye, effective July 1976.  At the time of the Veteran's death, a 30 percent rating was in effect for postoperative residuals of the pterygium of the left eye; and a 0 percent (noncompensable) disability rating was in effect for the conjunctivitis.

Records show that the Veteran had undergone surgery for excision of recurrent pterygium in July 1984, in August 1986, and in February 1993.  The appellant testified that only the Veteran's initial eye surgery was conducted in a VA facility.  The appellant also submitted a medical opinion from Paul D. Gerdes, M.D., who opined that it was as likely as not that the Veteran contracted Creutzfeldt-Jakob disease through eye surgery, and that no other source had been discovered.

In June 2009, a VA staff neurologist reviewed the claims file and noted the Veteran's medical history and autopsy report.  The neurologist opined that the removal of pterygium from the Veteran's left eye bore no relation to his case of Creutzfeldt-Jakob disease.  The neurologist reasoned that only one definite and two probable cases of Creutzfeldt-Jakob disease related to eye surgery have been reported in the last 30 years; and that those cases involved transplanted corneal tissue.  No case of onward transmission by reusable ophthalmic surgical instrument has been reported.  The neurologist also reasoned that transmission by transfusion of blood products was not a form of transmission of Creutzfeldt-Jakob disease.

Here, the Board finds the June 2009 VA staff neurologist's opinion to be probative.  The neurologist noted the Veteran's medical history and symptomatology that necessitated complex medical interventions, until his death.  The opinion is accurate, and is fully articulated and contains sound reasoning.  The Board finds this to be the most probative evidence regarding the claimed link between Creutzfeldt-Jakob disease that caused the Veteran's death and VA surgeries.  This opinion outweighs the statement of the Dr. Gerdes, which cites to no supporting evidence or authority for the conclusion reached.  It does not include a rationale for the conclusion reached.  Dr. Gerdes' opinion is not as thorough as the VA opinion.

It is not shown that the fatal Creutzfeldt-Jakob disease had its onset in service or for many years after active duty or that service-connected disability resulted in such debilitation that it contributed to the Veteran's demise.  A clear preponderance of the evidence reflects that complications of Creutzfeldt-Jakob disease were the overwhelming cause of the Veteran's death, and there is no documented evidence that any other significant conditions contributed to the Veteran's death.  

A clear preponderance of the evidence is against the claim for DIC benefits.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

  
ORDER

The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


